PER CURIAM.
James Bernard Davis, the defendant, was adjudicated guilty of direct criminal contempt, pursuaht to Rule 3.830 of the Florida Rules of Criminal Procedure, for abusive language. The Court sentenced the defendant to six months imprisonment. The defendant contends that the trial court did not conduct a proper hearing, as is required by Rule 3.830, before summarily *303adjudicating him guilty of direct contempt of court. We agree.
Rule 3.830 requires that:
[p]rior to the adjudication of guilt the judge shall inform the defendant of the accusation against him and inquire as to whether he has any cause to show why he should not be adjudged guilty of contempt by the Court and sentenced therefor. The defendant shall be given the opportunity to present evidence of excusing or mitigating circumstances.
The record shows that the trial court failed to follow the clear provisions of Rule 3.830. Therefore, the adjudication of contempt is reversed and this cause remanded for further proceedings consistent with the provisions of Rule 3.830.
Reversed and remanded.